Citation Nr: 9916075	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to May 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in February 1998.  A statement of the case was 
mailed to the veteran in February 1998.  The veteran's 
substantive appeal was received in February 1998.  



REMAND

In support of his claim for service connection, the veteran 
contends that the record currently is incomplete.  In his 
substantive appeal, the veteran asserts that VA medical 
records from Montrose, New York VA Medical Center; Hampton, 
Virginia VA Medical Center, Eastern State Hospital in 
Williamsburg, Virginia, his Social Security records and 
"Hampton/Newport News Community Services Board Medical 
Record" are not currently contained in the claims file and 
that these records establish that service connection is 
warranted for his claimed disability. 

The Board notes that the RO asked for the veteran's records 
from the VA Medical Center, Montrose and the VA Medical 
Center, Hampton for the period January 1, 1980 through 
December 31, 1981 and these facilities responded that they 
had no records of the veteran for that time period.  The 
Board finds that all the veteran's VA treatment records since 
service to the present should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board also finds that 
the veteran's treatment records should be requested from the 
Eastern State Hospital in Williamsburg, Virginia and from 
"Hampton/Newport News Community Services Board Medical 
Record" and that the veteran should be informed that he can 
seek them.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board also finds that the veteran's Social Security records 
should be requested from the Social Security Administration 
and associated with the claims file.  

Lastly, the Board notes that the veteran indicated in his 
substantive appeal that he would like representation.  As 
such, the RO should assist him in this matter.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain copies of all 
clinical records of the veteran since 
service from the Montrose, New York VA 
Medical Center and the Hampton, Virginia 
VA Medical Center and they should be 
associated with the claims file.

2.  The RO should request copies of the 
veteran's service 
personnel/administrative records.  These 
records should be associated with the 
claims file.

3.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

4.  The RO should request all the 
veteran's records from the 
"Hampton/Newport News Community Services 
Board Record" and Eastern State Hospital 
in Williamsburg, Virginia.  The veteran 
should be informed that he can submit 
those records.

5.  Since the veteran has indicated that 
he wants representation, the RO should 
assist him in this matter.

6.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a major depressive 
disorder.  If the action taken is adverse 
to the veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.


No action is required of the veteran unless he receives 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




